Per Curiam.
The appellant, Laverne H. Meints, was convicted by a jury in the county court for Gage County, Nebraska, of violating both Neb. Rev. Stat. §§ 60-413 (count I) and 60-323 (count II) (Reissue 1984). He was thereafter sentenced by the court to 20 days in the county jail on count I and 5 days in the county jail on count II, the sentences to be served concurrently. On appeal to the district court the conviction and sentences were affirmed.
Although Meints’ legal arguments are nearly impossible to comprehend, they appear to be identical with the issues previously raised by Meints and decided by us in State v. Meints, antep. 199, 388 N.W.2d 813 (1986), and little purpose would be served by repeating those holdings again. Suffice it to say that we have examined this record on appeal, have found no error, and have concluded that the judgment and sentences should be affirmed.
Affirmed.